DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 08/11/2021. Claims 15-21, 23, and 24 are pending in the case. Claim 15 is an independent claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2021 has been entered.
 
Response to Arguments
Applicant's amendment to claim 15 and arguments regarding the prior art rejections of claims 15-21, 23, and 24 are persuasive. Accordingly, these rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for allowance:
The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claim 15 as summarized below.
Leeder teaches a technique to identify a trend in a stream of data. Specifically, a trend associated with at least one attribute in the stream of data is identified. The event records include electronic mail subject, and electric mail corresponds to the digital content. Some attributes have 
In contrast, the disclosed invention, as recited in independent claim 15, requires that an active concept is extracted from the first search query, and that a semantic network including concepts related to the active concept is generated. The concepts are related to the active concept including concepts derived from the trendy terms and reference corpora. Each concept related to the active concept is categorized into a category based on whether each respective concept was derived from the trendy terms or the reference corpora. The categories include: a) concepts identified as being very trendy terms in real-time data, b) concepts identified as being less trendy terms in said real-time data and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123